    USDC SDNY
    DOCUMENT
    ELECTRONICALLY FILED
    DOC #:
    DATE FILED: 2/24/2020

           The below GRANTS
           the parties' joint
           request for discovery
AMENDED    extensions. No
           further extensions
           absent extraordinary
           circumstances.
If parties seek a referral for a settlement conference
before the Magistrate Judge, they shall request a
referral at least two months in advance of when
they'd like the conference.
                  4/27/2020
                   XXXXXX




                          The parties may mutually
                          determine the deadlines for
                          items 8.b-8.f, provided they
                          complete all fact discovery
                          by April 27, 2020.




XXXXXXXXXXX 6/15/2020
          5/11/2020
XXXXXXX




 5/26/2020, 10:30 a.m. 6/30/2020 at 10:30 a.m.
XXXXXXXXXXXXXXXXXXX
XXXXXX          XXXXXXXX
As discussed at the November 26, 2019, conference, Defendants' Motion for a Protective Order is
due December 20, 2019; the response is due January 23, 2020; and the reply is due February 5, 2020.
If Plaintiff has not already, Plaintiff shall provide Defendants the medical records authorizations.



February 24, 2020
